NO.     94-081
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1994


IN RE THE MARRIAGE OF
MICHAEL K. COREY,
           Petitioner and Respondent,

     and
VALERIE A. COREY,
           Respondent and Appellant.




APPEAL FROM:   District Court of the Seventeenth Judicial District,
                In and for the County of Valley,
                The Honorable Leonard H. Langen, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Linda L. Harris; Harris Law Firm, Billings,
                Montana

           For Respondent:
                James D. Rector, Attorney at Law, Glasgow,
                Montana


                                   Submitted on Briefs:   August 4, 1994
                                               Decided:   September 12, 1994
Filed:
Justice John Conway Harrison delivered the Opinion of the Court.


       The petitioner Michael K. Corey petitioned the District Court
of     the   Seventeenth   Judicial        District,   Valley   County,   for

dissolution of his marriage to his wife, Valerie A. Corey, on April

20, 1993.     On December 20, 1993, following a trial on all issues,

the District Court entered its findings of fact, conclusions of

law,    and decree from which Valerie Corey now appeals.           We remand

for modification of the decree and, as modified, affirm.
       The issues are:

        1. Did the District Court err in distributing the property of
the marital estate?

        2 . Did the District Court err in its calculation of the      amOUnt


of maintenance awarded to Valerie Corey?

        3 . Did the District Court err by failing to make provisions
for visitation between Valerie Corey and the minor children of the

parties during Michael Corey's periods of summer visitation?

        4 . Did the District Court err when it ordered Michael Corey's

child support payments reduced by one-half during those months that

he has the minor children in his care for at least twenty-five

consecutive    days?

        5. Did the District Court err when it did not order Michael

Corey to continue providing health insurance for the minor
children?

             Michael Corey (Michael) and Valerie Corey (Valerie) were

married on December 3, 1977.          They had two children during their


                                       2
marriage:      Brandon Corey,      born September 19, 1978, and Shannon
Corey, born November 19, 1981.
        Michael petitioned for dissolution on April 20, 1993.             In his
petition, Michael requested dissolution of the couple's marriage,
joint     custody   of the children with suitable visitation,               that
Michael be required to pay child support, and division of the
marital property.        In her responsive pleadings, Valerie joined in
Michael's     request    for   dissolution,   joint custody with suitable
visitation, Michael's payment of child support, and division of the
marital property..        In addition,    Valerie   sought    maintenance    and
attorney's fees.
        In its findings of fact,         conclusions   of    law,   and   decree
dissolving the couple's marriage, the District Court found that
both parties were fit and proper persons to be granted custody of
the minor children and granted joint custody of the children to
both parties.       As a plan of implementation, the District Court
ordered that Valerie have primary residential custody of the
children and that Michael have visitation rights for three months
in the summer, weekends, alternating holidays, and all other times
reasonable under the circumstances.
        In   addition,   the District Court found that Michael was
financially able to provide support for the children and ordered
him to pay child support in the amount of $275 per month for each
child until emancipation.             The District Court ordered these
payments reduced by one-half during any month in which Michael had
actual custody of the children for at least twenty-five consecutive
days.
        Also,    the   District   Court       found   that   the   parties   had

accumulated real and personal property in the marital estate valued

at $49,688.        The court awarded Valerie various personal property

worth $10,800, and awarded Michael real and personal property worth

$38,888.        The court also awarded Valerie maintenance payments of

$400 per month for twelve months beginning January 1, 1994; $300

per month for twenty-four months beginning January 1, 1995; and

$200 per month for twenty-four months beginning January 1, 1997.
Finally,     the court ordered Michael to pay one-half of Valerie's

attorney's fees, amounting to $2,500.



        Did the District Court err in distributing the property of the

marital estate?

        The standard this Court applies in reviewing a distribution of

marital   property is that, absent a clear abuse of discretion, the

district court will not be overturned where the court based its

distribution of marital assets on substantial credible evidence.

In re Marriage of Otto        (1990), 245 Mont. 271, 277, 800 P.2d 706,

710.      Valerie contends that the District Court erred in dividing

the marital property in an amount which equaled an approximate

distribution of 78% of the marital estate to Michael and 22% of the

marital estate to Valerie.
        In support of her contention that the property division should

be reversed, Valerie cites In re Marriage of Berthiaume (1977), 173
Mont. 421, 567 P..2d 1388.        In Marriaae of Berthiaume, this Court


                                          4
held that it was a clear abuse of discretion for the trial court to
find that the marital property should be divided as equally as
possible,     and then grant one party well over 90 percent of the
property without making any offset provision for the other party.
Marriase of Berthiaume, 567 P.2d at 1390.                     Valerie contends that
Marriaoe of Berthiaume is controlling, and thus the                      District   Court
committed reversible error.          We disagree.
      The   present       case is    distinguishable             from    Marriage of
Berthiaume.      Here,     after stating that the property should be
equally divided, the District Court explained why it had not made
an equal division of the property.                  The disparity in the division
came from the award to Michael of a mobile home and real property
on which the mobile hone rested.              The court explained that it would
award the mobile home and land to Michael as the mobile home was
damaged to a point where it was nearly uninhabitable and Michael
was   in a better position to repair it.                        Unlike Marriaqe       of
Berthiaume, the court stated that it was making up the difference
in the values of the properties                 by increasing the amount of
maintenance awarded to Valerie.               In addition,       it should be noted
that this Court has held that an equitable division need not be an
equal division.        :In re Marriage of Fitzmorris (1987), 229 Mont. 96,
99, 745 P.2d 353, 354.
      The     District     Court    did       not     abuse     its     discretion in
apportioning     the     marital   property.          It based its decision on
substantial     credible      evidence    and        accounted for the unequal
property distribution by increasing the amount of maintenance

                                          5
awarded    to   Valerie.   We therefore affirm the District Court's
division of the marital property.
                                   II
        Did the District Court err in its calculation of the amount of
maintenance awarded to Valerie?
          The District Court awarded Valerie maintenance in the amount
of $400 per month for the        first twelve months following the
dissolution, $300 per month for the following twenty-four months,
and $200 per month for an additional twenty-four months.             The
parties do not dispute that Valerie is entitled to maintenance.
Valerie contends that the District Court did not sufficiently
consider her expenses and that this constitutes reversible error.
        The standard of review for a maintenance award is whether the
district court's findings are clearly erroneous. In re Marriage of
Eschenbacher and Crepeau (1992),    253 Mont. 139, 142, 831 P.2d 1353,
1355.      The amount and period of maintenance are determined by
reference to Montana statute.     See § 40-4-203(2), MCA. The factors
to be considered include:
        (a) the financial resources of the party seeking
        maintenance, including marital property apportioned to
        him, and his ability to meet his needs independently,
        including the extent to which a provision for support of
        a child living with the party includes a sum for that
        party as custodian:
         (b) the time necessary to acquire sufficient education or
        training to enable the party seeking maintenance to find
        appropriate employment;
        (c) the standard of living established during the
        marriage;
        (d) the duration of the marriage;
        (e) the age and the physical and emotional condition of
        the spouse seeking maintenance: and
        (f) the ability of the spouse from whom maintenance is
        sought to meet his needs while meeting those of the
                                    6
     spouse seeking maintenance.

Section 40-4-203(2), MCA.

          The findings   of fact indicate that the District Court

considered all the statutory factors listed above.             In particular,

the District Court considered the unequal property division, the

additional training Valerie will need to reenter the work force,

her living expenses and current job opportunities, and Michael's

financial ability to pay maintenance.           The court need not be fact

specific as to its analysis of every factor.          This Court has upheld

maintenance awards where the trial court did not make specific

findings    regarding    each   statutory     element,   but    its   findings

demonstrated that it considered the proper factors and the award

was based on substantial credible evidence.           In re Marriage of Cole

(19881,    234 Mont. 352, 359, 763 P.2d 39, 43.

     We conclude that the District Court considered the proper

factors and its maintenance award was based on substantial credible

evidence.     The   District    Court's    findings   regarding   maintenance

award were not clearly erroneous.          Therefore, we affirm the court's

calculation and award of maintenance.

                                     III

     Did the District Court err by failing to make provisions for

visitation between Valerie and the minor children of the parties

during Michael's periods of summer visitation?

     According to Montana statute, "A parent not granted custody of

the child[ren] is entitled to reasonable visitation rights unless

the court finds, after a hearing, that visitation would endanger


                                      7
seriously the child[ren]'s      physical, mental, moral, or emotional
health."     Section 40-4-217(l), MCA.
        In the present case,    the District Court granted Michael
visitation rights for three summer months, weekends, alternating
holidays, and all other reasonable times.      The court did not grant
Valerie visitation rights during the three summer months in which
Michael has the children.          Valerie   contends that Michael's
visitation rights for three summer months amount to Michael having
custody of the children for three months in the summer, and that
she should have visitation rights during this time.
        Michael asserts that the District Court's order should not be
modified.     In support of his contention, Michael cites Meyer v.
Meyer (1983), 204: Mont. I??, 663 P.2d 328.      In Mever, this Court
held that a specific visitation schedule was not necessary when the
district court had split custody of the three children (one to the
wife, two to the husband) and provided that each party should have
reasonable    visitation.   Meyer, 663 P.2d at 330-31.   However, Mever
is not controlling in this case.
        Here, the District Court did not provide for Valerie to have
reasonable visitation when Michael has the children during the
summer months.        The only mention of equal access to Valerie is
contained in the court's finding establishing joint custody of the
minor     children.     The court then made a separate finding on
visitation which granted Michael visitation rights.      Its finding on
visitation did not include any rights of visitation for Valerie.
        Michael's visitation rights for three summer months amount to

                                    8
custody of the minor children for three months.      Valerie, who is
the noncustodial parent during these months, is entitled to
reasonable     visitation   since there is no   evidence that such
visitation would in any way endanger the children.       See 5 40-4-
217(1), MCA.    Thus we remand to the District Court and instruct the
court to amend its decree to provide that Valerie have reasonable
visitation during the three summer months in which Michael has
physical custody of the minor children.
                                  IV
     Did the District Court err when it ordered Michael's child
support payments reduced by one-half during those months that he
has the minor children in his care        for at least twenty-five
consecutive days?
     The District Court ordered Michael to pay child support in the
amount of $550 per month for those months Valerie has custody of
the children.     The court also ordered him to pay child support in
the amount of $275 per month for those months he has the children
in his care for at least twenty-five consecutive days.        Valerie
contends that the District Court erred because the reduction is an
unaccounted variation from the Uniform Child Support Guidelines.
Michael asserts that the court correctly reduced the child support
because the $550 per month guideline figure initially was based on
a payment plan involving child support payments for only those nine
months of the year in which Valerie has custody of the children.
     In reviewing an award of child support, a presumption exists
in favor of the district court's determination: and we will reverse

                                   9
a district court's determination only for an abuse of discretion.
In re Marriage of Clingingsmith (1992), 254 Mont. 399, 406, 838
P.2d 417, 421-22.
      Montana statute sets out several factors for a court to
consider in determining the amount of child support, including the
following:
      (a) the financial resources of the child;
      (b) the financial resources of the custodial parent:
      (c) the standard of living the child would have enjoyed
      had the marriage not been dissolved;
      (d) the physical and emotional condition of the child and
      the child's educational and medical needs;
      (e) the financial resources and needs of the noncustodial
      parent;
      (f) the age of the child;
      (g) the cost of day care for the child:
      (h) any custody arrangement that is ordered or decided
      upon; and
      (i) the needs of any person, other than the child, whom
      either parent is legally obligated to support.
Section 40-4-204(2), MCA.      In addition,      a court must apply the
uniform child support guidelines when ordering child support.           See
§   40-4-204(3)(a).
      Here,   the District Court established the award of child
support based on the guidelines and the statutory factors listed
above.     The court considered the undisputed guideline amount
offered by Michael,     and,   among    other   factors,   considered   the
custodial arrangement of Michael having the children during three
summer months.    Having considered these factors, the court reduced
Michael's child support payments by one-half during those months
that Michael has custody of the children for at least 25
consecutive days.
      We hold that the District Court did not abuse its discretion
                                   10
and properly applied the guidelines and the statutory child support
factors in making the child support award.        Therefore, we affirm
the District Court's award of child support.
                                      V
      Did the District Court err when it did not order Michael to
continue providing health insurance for the minor child?
      The record establishes that at the time of trial, the minor
children had health insurance coverage through Michael's employer.
The   District   Court's findings of fact, conclusions of law, and
decree do not mention provisions for health insurance.
      Section     40-4-204(4)(a), MCA, applies to child support orders
and health insurance.      It provides in relevant part:

      (4)   Each district court judgment, decree, or order
      establishing a final child support obligation under this
      title and each modification of a final order for child
      support & include a provision addressing health
      insurance coverage in the following cases:
      (a) If either party has available through an employer or
      other organization health insurance coverage for the
      child or children for which the premium is partially or
      entirely paid by the employer or organization, the
      judgment, decree, or order may contain a provision
      requiring that coverage for the child or children be
      continued or obtained.   [Emphasis added.]
Section 40-4-204(4)(a), MCA.
      The record and Michael's Respondent's brief make it clear that
the parties       intended Michael to continue to     carry the minor
children on his employee health insurance policy.       It was judicial
oversight for the      District   Court to fail to include a provision
regarding the children's health insurance in its decree.            The
decree should be modified to include a provision that Michael will
continue to provide health insurance coverage for the minor
                                      11
children until they reach the age of majority.       Thus, we remand for

the   District Court to   modify its decree accordingly.
      The    judgment of       the   District   Court is   remanded   for

modifications consistent with this opinion, and, as modified, is
affirmed.


                                                 i     Justice

We concur:




                                       12